DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, although the claim refers to “a cable to flexible printed circuit board (PCB) joint connection” neither a “cable” nor a “flexible printed circuit board” appear to be positively claimed elements of the sensor, and therefore the details regarding the connection element are unclear. Further, even if a “cable” and “flexible printed circuit board” were recited in the claim, these elements are not set forth in relation to any of the other positively claimed elements, rendering the scope uncertain. With regard to claims 5, 9, and 19, Examiner notes that the specification refers to “IPX2” and “IPX3” standards, but does not refer to the claimed “IP33” rendering it unclear whether the claim was intended to refer to one of the standards mentioned in the specification or if the term is referring to something else. With regard to claim 11, the claim refers to a “cable” and “flexible printed circuit board”, but these elements are not set forth in relation to any of the other positively claimed elements, rendering the resulting scope uncertain.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 - 11, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannula (USPN 6,112,107). Hannula teach an optical measurement sensor (Fig 3 and the description of column 3, lines 54 - 63) having the structure as set forth in the claims.  In particular, the emitter (LED) and detector elements are associated with a printed circuit board (PCB). The cable interface includes material and structural details to provide strain relief. Additionally, the material choices provide water resistant properties to the sensor elements. Further as discussed with regard to Figure 4A-H and column 4, lines 1 - 64, Hannula provide details of manufacturing of the sensor structure meeting the claim limitations as set forth in the method of manufacture. 
Claim(s) 1 - 6, 9, 11 - 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awazu et al. (USPN 4,974,591 - cited by Applicant). Awazu et al. disclose a patient monitoring sensor (Fig. 16; col 2, l. 26: “a bio-photosensor”) comprising: a communication interface, through which the patient monitoring sensor can communicate with a monitor; a light-emitting diode (LED) communicatively coupled to the communication interface (Fig. 16 (210); col. 7, l 7: “multl-wavelength light emitter”); a detector, communicatively coupled to the communication interface, capable of detecting light (Fig. 16 (3); col. 7, l. 7-8: “light receptor”); and a cable to flexible printed circuit board (PCB) joint connection, with wires connected between the cable and flexible printed circuit board (Fig. 16 (75); col. 7, l. 10: "cable"), further comprising a supplemental reinforcing material provided around the cable to flexible PCB joint connection, the supplemental reinforcing material comprising resistance to flex forces, water ingress and pull forces (col 7, l. 11 - 12: “an insulating urethane resin”). Additionally, with regard to claims 4, 5, 9, 14, 15, and 19, the cable to PCB joint connection comprises a water resistant, heat shrunk polypropylene wrap (col 7, l. 31-34: "A heat-shrinkable tube is put on the overlapped portion and heated so as to be shrunk on the overlapped portion”) which joint provides IP33 water resistance. Further, regarding claims 6 and 16, the cable to PCR joint connection further comprises a secondary over-wrap. (col. 7, l. 35-38: "part of the heat-shrinkable tube 27 may be coated with a flexible resin to protect the entire photosensor especially its connections for wires”).
Claim(s) 1, 7 - 11, and 17 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Ali (USPGPub 2019/0058281 - cited by Applicant). Al-Ali teach a patient monitoring sensor (paragraph [0034]: "a physiological sensor”), comprising: a communication interface, through which the patient monitoring sensor can communicate with a monitor (paragraph [0034]: "a cable connecting the sensor and the monitor”); a light-emitting diode (LED) communicatively coupled to the communication interface (paragraph [0034]: "The sensor has light emitters"); a detector, communicatively coupled to the communication interface, capable of detecting light (paragraph [0034]: ”... and a detector”); and a cable (paragraph [0034]: "cable”) to flexible printed circuit board (PCB) joint connection, with wires connected between the cable and flexible printed circuit board (paragraph [0017]: "a plurality of electrical contacts disposed on the circuit board”, further comprising a supplemental reinforcing material provided around the cable to flexible PCB joint connection, the supplemental reinforcing material comprising resistance to flex forces, water ingress and pull forces (paragraph [0017], "a rigid mold circumferentially surrounding the plurality of electrical contacts and configured to create a water-resistant seal around the plurality of electrical contacts. With regard to claims 7 and17, the cable to PCB joint connection comprises an injection molded joint piece positioned over the cable joint (par. [0017]); regarding claims 8 and 18, the cable to PCE joint connection further comprises a water resistant sealed base between the cable and the injection molded joint piece (par. [0017]). Finally, with regard to claims 10 and 20, the cable to PCB joint connection comprises an over-molded joint (par. [0033]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791